Per Curiam.

Upon review of the board’s findings of fact and recommendation in the instant action, we find our decision last term in Columbus Bar Assn. v. Wolfe (1982), 70 Ohio St. 2d 55 [24 O.O.3d 113], controlling herein. In Wolfe, this court held that a one-year suspension was the appropriate disciplinary penalty for an attorney who, under pronounced emotional and *125physical stress, willfully failed to file an income tax return where such failure did not, however, adversely affect his clients. We find no reason to depart from so recent a decision, reached by delicately balancing the interests of the profession, the individual practitioner and society.
Thus, it is hereby ordered that respondent be suspended from the practice of law for a period of one year.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, O’Neill and J. P. Celebrezze, JJ., concur.
O’Neill, J., of the Seventh Appellate District, sitting for C. Brown, J.